DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
I. Applicant’s arguments concerning Cronin:
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roy (US 2016/0337508 A1).

II. Applicant’s arguments regarding Mishra:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Mishra does not disclose “a reason why the code should change authorization levels,” with specific emphasis on the authorization levels aspect. In response, it is noted that the “reason” is not otherwise positively recited within the claims, and appears to be interpretable as any text or indicator which may imply meaning to a reader. The “modifying,” “changing,” and “updating” limitations which follow the command limitation do not appear to actually utilize the “reason” for their implementation. The claimed reason appears to be generic (e.g., it may be any text or indicator) and does not otherwise imply any of the other steps.
As such, the cited portion of Mishra reciting “any issue that may require or results in a possible source code change; insert comments in source code to indicate required changes and/or link to prescriptive guidance; and/or allow a user to change code while preserving the original code in commented form wherein the comments explain any particular change” is considered to disclose the “reason” as claimed. It is considered that changing code authorization levels is anticipated by “any issue that may require or results in a possible source code change… wherein the comments explain any particular change.”   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 13, and 17 of U.S. Patent No. 10,452,821 B2 in view of Roy (US 2017/0339255 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate those of instant application except for the limitations drawn to “a pre-configured ability of the AR glasses… up to a predetermined code authorization level” and “pre-determined code authorization level.” However, the claim language is considered to be obvious over the patent claims in view of at least [0004]-[0005], [0045], and [0065] of Roy with respect to a wearable device being manufactured to be able access specific content. One of ordinary skill in the art would have been motivated to perform the modification because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., manufacturer exclusives).

Instant Application
US 10,452,821 B2
Claim 1. A processor-implemented method for viewing encrypted code displayed with a pair of augmented reality (AR) glasses, the method comprising: 



decrypting a portion of the encrypted code based on a preconfigured ability of the AR glasses to decrypt code up to a pre-determined authorization level, wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the pre-determined authorization level; 


displaying the decrypted portion on a lens within the pair of AR glasses; 

receiving a command to modify a part of the decrypted portion along with a note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels;





modifying the part of the decrypted portion based on the received command; 

changing a code authorization level corresponding to the modified part of the decrypted portion based on the modification; and 



updating the display of the decrypted portion on the lens within the pair of AR glasses based on the change to the code authorization level corresponding to the modified part of the decrypted portion.
1. A processor-implemented method for viewing a plurality of encrypted code displayed within an integrated development environment (IDE) with a pair of augmented reality (AR) glasses, the method comprising:


receiving, by a processor, a plurality of user login credentials submitted by a user utilizing the pair of AR glasses to access a plurality of encrypted code;
determining the user is authorized to access a portion of the plurality of encrypted code based on the received plurality of user login credentials;
decrypting, by the AR glasses, the portion based on determining the user is authorized to access the portion;

displaying the decrypted portion on a lens within the pair of AR glasses;

receiving a command to modify the decrypted portion made by the user within the IDE along with a user-submitted note that indicates a reason for the modification, a second note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels;

modifying the decrypted portion within the IDE based on the received command; and

… second note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels…



displaying the modified decrypted portion on the lens within the pair of AR glasses, wherein the modified decrypted portion has an adjusted font color, wherein the modified decrypted portion includes the user-submitted note displayed on the lens within the pair of AR glasses that is positioned adjacent to the modification.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,042,988 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate those of instant application except for the limitations drawn to “a pre-configured ability of the AR glasses… up to a predetermined code authorization level” and “pre-determined code authorization level.” However, the claim language is considered to be obvious over the patent claims in view of at least [0004]-[0005], [0045], and [0065] of Roy with respect to a wearable device being manufactured to be able access specific content. One of ordinary skill in the art would have been motivated to perform the modification because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., manufacturer exclusives).

Instant Application
US 10,0429,88 B2
Claim 1. A processor-implemented method for viewing encrypted code displayed with a pair of augmented reality (AR) glasses, the method comprising: 





decrypting a portion of the encrypted code based on a preconfigured ability of the AR glasses to decrypt code up to a pre-determined authorization level, wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the pre-determined authorization level; 



















displaying the decrypted portion on a lens within the pair of AR glasses; 


receiving a command to modify a part of the decrypted portion along with a note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels;


modifying the part of the decrypted portion based on the received command; 




changing a code authorization level corresponding to the modified part of the decrypted portion based on the modification; and 



updating the display of the decrypted portion on the lens within the pair of AR glasses based on the change to the code authorization level corresponding to the modified part of the decrypted portion.
Claim 1. A processor-implemented method for viewing a plurality of encrypted code that is grouped into one or more code authorization levels and displayed within an integrated development environment (IDE) with a pair of augmented reality (AR) glasses, and wherein a decrypted portion of the encrypted portion is based on a user authorization level, the method comprising:

receiving, by a processor, a plurality of user login credentials submitted by a user utilizing the pair of AR glasses to access a plurality of encrypted code, wherein the received plurality of user login credentials are a username and password and are associated with an authorization level of code that the user has access to view and edit, wherein the plurality of user login credentials are input to the IDE via voice recognition by the user, and wherein the plurality of encrypted code is stored within a source code repository that includes both source code and proprietary code;
determining, by the IDE searching a database that includes a list of user credentials and a list of associated user authorization levels, the user is authorized to access a portion of the plurality of encrypted code and the user authorization level associated with the user based on the received plurality of user login credentials;
receiving a verification message from the IDE that includes the authorization level associated with the user;
decrypting the portion of the plurality of encrypted code based on receiving the verification message, wherein the decrypted portion authorization level is less than or equal to the authorization level associated with the user, wherein the decrypted portion authorization level is defined by an administrator;


displaying the decrypted portion on a lens within the pair of AR glasses that includes the encrypted portion of code covered by a black bar;

receiving a command to modify the decrypted portion made by the user within the IDE;




modifying the decrypted portion based on the received command;
transmitting the modified decrypted portion to an administrator to determine an authorization level of the modified decrypted portion;

determining, by the administrator, a changed authorization level of the modified decrypted portion;




displaying the modified decrypted portion on the lens within the pair of AR glasses, wherein the modified decrypted portion has an adjusted font color, wherein the modified decrypted portion includes a note displayed on the lens within the pair of AR glasses indicating a reason why the authorization level changed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 9,767,585 B1) in view of Schaad (US 8,689,352 B2), Roy (US 2016/0337508 A1), and Mishra (US 7,127,707 B1).

Regarding claim 1, Carter discloses: A processor-implemented method for viewing [an obfuscated document] displayed with a pair of augmented reality (AR) glasses (i.e., FIG. 1 and Col. 1, Ll. 6-20 of Carter), the method comprising: 
[de-obfuscating] a portion of the [obfuscated document] based on [the] ability of the AR glasses to decrypt code; 
Refer to at least Col. 3, Ll. 37-40, Col. 5, Ll. 39-42, and Col. 8, Ll. 46-50 of Carter with respect to a user submitting credentials for authentication to access an obscured document. 
Refer to at least 610-612 in FIG. 6 and Col. 8, Ll. 51-52 of Carter with respect to determining the user’s authentication status. 
displaying the [de-obfuscated] portion on a lens within the pair of AR glasses; 
Refer to at least the abstract, Col. 3, Ll. 7-11, and Col. 8, Ll. 52-58 of Carter with respect to de-obfuscating and displaying the document for the user. 
receiving a command to modify a part of the [de-obfuscated] portion; 
modifying the part of the [de-obfuscated] portion based on the received command; 
Refer to at least 902-904 in FIG. 9, Col. 3, Ll. 11-13, Col. 3, Ll. 53-56, Col. 10, Ll. 33-41, and Col. 11, Ll. 5-36 of Carter with respect to the user editing the document.
changing a code authorization level corresponding to the modified part of the [de-obfuscated] portion based on the modification; and 
Refer to at least Col. 10, Ll. 33-41 of Carter with respect to the user selecting portions of the document for obfuscation based on authentication status. 
updating the display of the [de-obfuscated] portion on the lens within the pair of AR glasses based on the change to the code authorization level corresponding to the modified part of the [de-obfuscated] portion.
Refer to at least Col. 4, Ll. 27-39 of Carter with respect to the changed portions being changed to no longer be viewable by unauthorized persons, while being differently viewable by authorized persons. 
Carter concerns documents and obfuscation (as per the bracketed text above) rather than more specific encryption/decryption for code, and therefore does not disclose: the obfuscated document comprising encrypted code; decrypting a portion of the encrypted code; wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the pre-determined code authorization level; the de-obfuscated portion comprising decrypted portion; a pre-configured ability; decrypt code up to a pre-determined code authorization level; along with a note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels. However, Carter in view of Schaad discloses: the obfuscated document comprising encrypted code; decrypting a portion of the encrypted code; the de-obfuscated portion comprising decrypted portion;
Refer to at least Col. 5, Ll. 30-33 of Schaad with respect to a collaborative document for programming code.
Refer to at least the abstract and 304 in FIG. 3 of Schaad with respect to encryption and decryption for respective document portions.
wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below [an authorization level].
Refer to at least 116a and 116h in FIG. 1, Col. 6, Ll. 24-36, Col. 5, Ll. 22-25, and Col. 7, Ll. 3-22 of Schaad with respect to document portions being associated with respective access policies. 
Carter-Schaad in view of Roy further discloses: a pre-configured ability; decrypt code up to a pre-determined code authorization level; code authorization levels that are at or below the pre-determined code authorization level.
Refer to at least [0037]-[0042] of Roy with respect to a digital identity associated with access rights. The digital identity can be unique to the mobile device of the user (e.g., one digital identity per mobile device of the user).
Refer to at least the abstract, Col. 3, Ll. 7-11, and Col. 8, Ll. 52-58 of Carter with respect to de-obfuscating and displaying the document for the user. 
The teachings of both Carter and Schaad concern document access control and obfuscation, and are considered to be within the same field of endeavor and combinable as such. Roy further concerns mobile devices such as wearable devices and access control, and is likewise considered to be combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Carter to include support for protecting code because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., code text rather than the document text discussed in the cited portions of Carter—e.g., Col. 5, Ll. 30-33 of Schaad concerning interchangeable document types). It further would have been obvious to one of ordinary skill in the art to additionally modify the teachings to include encryption and access policies associated with the document portions for at least the purpose of increasing security (i.e., since encryption is known in the art to increase security, and since granular access policies allow multiple users to share work without leaking confidential information). It further would have been obvious to one of ordinary skill in the art to implement access controls based on a unique device digital identity for at least the purpose of efficiently ensuring that employee level matches their access level (i.e., checking their device’s unique digital identity rather than requiring credential entry and memorization).
Carter-Schaad-Roy does not specify: along with a note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels. However, Carter-Schaad-Roy in view of Mishra discloses: along with a note that indicates that the modified code should change authorization levels (e.g., Col. 6, Ll. 24-36, Col. 5, Ll. 22-25, and Col. 7, Ll. 3-22 of Schaad concerning access policies) and a reason why the code should change authorization levels.
Refer to at least Col. 19, Ll. 22-38 of Mishra, which recites presenting “a task list populated any issue that may require or results in a possible source code change; insert comments in source code to indicate required changes and/or link to prescriptive guidance; and/or allow a user to change code while preserving the original code in commented form wherein the comments explain any particular change.”	
The teachings of Carter-Schaad-Roy comprise editing code, and are considered to be combinable with those of Mishra concerning the same. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Carter-Schaad-Roy to further incorporate comments in source code indicating required changes and prescriptive guide, where the comments explain any particular change. One of ordinary skill may have been motivated to perform said modification for at least the purpose of attaining good code documentation and better collaboration. 

Regarding claim 3, Carter-Schaad-Roy-Mishra discloses: The method of claim 1, wherein updating the display of the decrypted portion includes displaying the modified part of the decrypted portion with a note indicating that the code authorization level corresponding to the modified part changed and a reason why the code authorization level corresponding to the modified part changed.
Refer to at least Col. 19, Ll. 22-38 of Mishra with respect to displaying the task list, comment, and/or prescriptive guidance. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding independent claim 7, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and the obviousness rationale).

Regarding independent claim 13, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and the obviousness rationale).

Claims 9 and 15 are substantially similar to claim 3 above, and are therefore likewise rejected.

Claims 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Schaad-Roy-Mishra as applied to claims 1, 3, 7, 9, 13, and 15 above, and further in view of Fugate (US 2016/0147492 A1).

Regarding claim 5, Carter-Schaad-Roy-Mishra does not disclose: wherein displaying the decrypted portion includes virtually attaching the displayed decrypted portion to an integrated development environment (IDE) displayed on a screen of a separate client device such that the decrypted portion displayed on the lens within the pair of AR glasses appears to be displayed on the screen of the separate client device. However, Carter-Schaad-Roy-Mishra in view of Fugate discloses: wherein displaying the decrypted portion includes virtually attaching the displayed decrypted portion to an integrated development environment (IDE) displayed on a screen of a separate client device such that the decrypted portion displayed on the lens within the pair of AR glasses appears to be displayed on the screen of the separate client device.
Refer to at least the abstract and FIG. 2 of Fugate with respect to viewing augmented data from a first device via a second AR device. 
The teachings of Carter-Schaad-Roy-Mishra and Fugate both concern viewing augmented data from documents via an AR device, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Carter-Schaad-Roy-Mishra to include viewing augmented document data from a first device via the AR device because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the manner of displaying the document, since Carter already concerns electronic documents and viewing them via AR device).

Regarding claim 6, it is rejected for substantially the same reasons as claims 1 and 5 above (i.e., the cited portions of Carter and Fugate above rely upon the AR device viewing the marked portions of the document).

Claims 11-12 and 17-18 are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: i.e., as it concerns pre-configured keys and/or decryption ability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432